     Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 1 of 18



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

ISAHA CASIAS,

               Plaintiff,

v.                                                                  1:16-CV-00056-JMC-SCY

STATE OF NEW MEXICO DEPARTMENT
OF CORRECTIONS, TARACINA MORGAN
and HERMAN GONZALES,

               Defendants.

ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION FOR
ATTORNEYS’ FEES AND LITIGATION EXPENSES AND GRANTING IN PART AND
      DENYING IN PART PLAINTIFF’S MOTION FOR TAXABLE COSTS

       This matter comes before the Court on Plaintiff’s Motion for Attorneys’ Fees and

Litigation Expenses (Doc. 230) and Plaintiff’s Motion for Taxable Costs (Doc. 225). Having

reviewed the arguments and the relevant law, the Court grants in part and denies in part

Plaintiff’s Motion for Attorneys’ Fees and Litigation Expenses (Doc. 230) and grants in part and

denies in part Plaintiff’s Motion for Taxable Costs (Doc. 225).

                                                I.

       Plaintiff Isaha Casias brought this civil rights lawsuit against the State of New Mexico

Department of Corrections (“NMDC”) and two individual NMDC transport officers, Taracina

Morgan and Herman Gonzales. Plaintiff alleged Eighth Amendment violations under 42 U.S.C.

§ 1983 and state law negligence claims against the individual defendants for their actions during

a prison transport. Plaintiff claimed NMDC was vicariously liable for the actions of its officers.

       In April 2019, the Court held a four-day jury trial on this matter. The jury returned a

verdict in favor of Plaintiff, awarding him $1,000,000 in compensatory damages against all the

defendants, jointly and severally, and $500,000 in punitive damages against each individual
       Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 2 of 18



defendant. On April 12, 2019, the Court entered Judgment on the Jury Verdict (“Judgment”)

(Doc. 223). Plaintiff now seeks attorneys’ fees and litigation expenses under 42 U.S.C.

§ 1988(b) and taxable costs pursuant to 28 U.S.C. § 1920, Federal Rule of Civil Procedure

(“Rule”) 54(d), and District of New Mexico Local Rule of Civil Procedure (“Local Rule”) 54.

                                                   II.

          Under 42 U.S.C. § 1988, prevailing parties in civil rights actions are entitled to

reasonable attorneys’ fees. See 42 U.S.C. § 1988(b). Neither party disputes that Plaintiff is a

prevailing party pursuant to 42 U.S.C. § 1988(b). Thus, the only question is whether Plaintiff’s

fee request is “reasonable.”

          To determine the reasonableness of a fee request, the Court must calculate the “lodestar”

amount. Robinson v. City of Edmond, 160 F.3d 1275, 1281 (10th Cir. 1998). The lodestar “is

the product of the number of attorney hours reasonably expended and a reasonable hourly rate.”

Id. (internal quotation marks omitted). “Once an applicant for a fee has carried the burden of

showing that the claimed rate and number of hours are reasonable, the resulting product is

presumed to be a reasonable fee as contemplated by Section 1988.” Id. (quoting Cooper v. State

of Utah, 894 F.2d 1169, 1171 (10th Cir. 1990)).

          Plaintiff requests $340,403.29 in attorneys’ fees.1 Doc. 240 at 15. In support of this

request, Plaintiff attached billing records showing that Matthew Coyte, Plaintiff’s lead attorney,

billed a total of 381.5 hours2 at an hourly rate of $350 per hour. Doc. 230, Ex. 1; Doc. 240, Ex.

7. Additionally, Plaintiff requests reimbursement for 198.1 hours of time billed by Vanessa

Jaramillo, a paralegal in Coyte’s office, at a rate of $135 per hour. Doc. 230, Ex. 1; Doc 240, Ex.

7. Plaintiff also provides billing records of Coyte’s co-counsel, Adam Baker. The records
1
    This amount is inclusive of litigation expenses also sought under § 1988.
2
    All hours include time spent on post-trial motions.

                                                    2
     Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 3 of 18



reflect that Baker billed 353.4 hours3 at a rate of $300 per hour. Doc 230, Ex. 2; Doc. 240, Ex. 8.

Finally, Plaintiff submits the records of his fee counsel, Philip Davis. Davis billed a total of 38.2

hours at a rate of $425 per hour. Doc. 230, Ex. 3; Doc 240, Ex. 10. Kristina Tice, a paralegal in

Davis’s office, billed a total of 9.9 hours at a rate of $135 per hour. Doc. 230, Ex. 3; Doc 240,

Ex. 10. Plaintiff asks the Court to apply the Albuquerque gross receipts tax rate for Coyte,

Davis, Jaramillo, and Tice. He asks the Court to apply the Santa Fe gross receipt tax for Baker.

       A. Merits Counsel

       Defendants do not dispute the reasonableness of Coyte and Baker’s hourly rates. Further,

Judge Yarbrough found the rates requested for Plaintiff’s merits counsel were reasonable when

awarding attorneys’ fees for discovery violations earlier in this litigation. See Doc. 92. The

Court concludes that a reasonable rate for Coyte’s legal services is $350 per hour and that a

reasonable rate for Baker’s legal services is $300 per hour.

               i.      Matthew Coyte

       Defendants contest two specific time entries by Coyte as being unreasonably long for the

tasks described. Defendants also contest a series of time entries for inadequate documentation

regarding the tasks performed.

       The first entry Defendants challenge is from October 18, 2016, in which Coyte recorded

2.7 hours with the description: “Review Defendant’s [sic] Supplemental Initial Disclosures;

discuss with staff.” Doc. 230, Ex. 1 at 12. Defendants’ Supplemental Initial Disclosures were

40-pages long. Defendants claim 2.7 hours is an unreasonable amount of time for Coyte’s

review. Doc. 234 at 7. Defendants further claim the entry is unclear as to why Coyte needed to

discuss the disclosures with staff. Id. Defendants ask the Court to reduce Coyte’s hours for this


3
 This amount reflects the 0.7 hours attributed to Baker that Plaintiff conceded was improperly
added to the fee request. See Doc. 240 at 10.

                                                  3
     Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 4 of 18



task from 2.7 to 1.0 hour. Id.

       Coyte explains in his supplemental affidavit (Doc. 240, Ex. 7 at 1–2), that the 2.7 hours

related to the hours spent reviewing the documentation and included a strategy meeting with the

litigation team. Id. According to the affidavit, the late disclosure by Defendants included

inflammatory information regarding the health of additional inmates in the van on the day of the

incident, which made the additional meeting necessary. Id. The Court agrees with Plaintiff that

2.7 hours is a reasonable amount of time for the described tasks. The Court will award Plaintiff

the full 2.7 hours of contested time.

       Next, Defendants challenge an entry from September 3, 2017, in which Coyte recorded

3.2 hours to “[r]ead the deposition of Herman Gonzales and review deposition exhibits.” Doc.

230, Ex. 1 at 14. Gonzales’s deposition, however, was 35 pages long and contained no exhibits.

Doc. 234 at 7. On that basis, Defendants ask the Court to reduce Coyte’s time to 1.0 hour for

that entry. Id. However, Coyte explains that his review of depositions exhibits did not reference

exhibits to Gonzales’s deposition, but exhibits from all the depositions taken in this case. Doc.

240, Ex. 7 at 2. The Court reads the billing entry to support Coyte’s explanation of the tasks

performed and finds he expended his time reasonably. Thus, the Court will award Plaintiff the

entire 3.2 hours of contested time.

       Finally, Defendants challenge a series of Coyte’s time entries for lack of specificity. See

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (“Where the documentation of hours is

inadequate, the district court may reduce the award accordingly.”). For example, on September

15, 2017, Coyte billed 2.5 hours with the following description: “Reviewed depositions and

made notes.” Doc. 230, Ex. 1 at 15. On September 18, 2017, Coyte billed 1.2 hours with the

following description: “Continue reading depositions.” Id. On September 19, 2019, Coyte billed



                                                 4
     Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 5 of 18



4.1 hours with the following description: “Continue reading depositions, read Taracina Morgan’s

statement. Telephonic statement and reviewed for contradictions.” Id. Defendants contrast

these time entries with others in which Coyte provided more detail about the tasks performed.

See Doc. 234 at 7–8 (“[O]n 9/14/2017, Coyte had billed 5.5 hours to review the depositions and

exhibits of Taracina Morgan, Derek Williams and to review DOC policies and procedures.

Again on 9/21/2016, 3.4 hours was billed under the following time entry: ‘Finished Taracina

Morgan’s depo. Started witness depositions from family.’ On 9/27/2017, Attorney Coyte billed

1.6 hours as follows: ‘Continued with reading remaining deposition. Derek Williams; discussed

with law clerk how to get evidence of DWI not reported into evidence. Discussed Motion in

Limine.’”). Defendants ask the Court for a reduction in hours billed because “Coyte has not

documented accurately what hours were spent on which task.” Id. at 8.

       Defendants imply that Plaintiff may be seeking double recovery for certain deposition

related tasks Coyte performed based on his purportedly vague descriptions of the tasks

performed. The Court disagrees. Coyte’s billing records are not sloppy or imprecise. See

Robinson, 160 F.3d at 1284–85. Coyte’s entries are sufficient for the Court to determine the

general activity he was performing and that the amount of time spent was reasonable. Cf. Tenn.

Gas Pipeline Co. v. 104 Acers of Land, More or Less, in Providence Cnty., State of R.I., 32 F.3d

632, 634 (1st Cir. 1994) (holding that district court did not abuse its discretion by finding that

time sheets were not sufficiently detailed when they contained entries such as “‘Confer with co-

counsel,’ ‘Confer with client,’ ‘Review materials,’ ‘Review documents,’ and ‘Legal Research’

without any indication of the subject matter involved”). The Court will award Plaintiff this

contested time.

       The Court finds that the hours Plaintiff requests with respect to Coyte are reasonable.



                                                  5
     Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 6 of 18



The Court awards Plaintiff $144,040.09—the product of 381.5 hours at an hourly rate of $350

and adjusted for the 7.8750% gross receipts tax.4

               ii.     Adam Baker

       Defendants object to Baker’s billing entries between December 13, 2016 and December

29, 2016. These entries relate to Baker’s 29.3 hours spent preparing Plaintiff’s Response to

Defendants’ Motion for Summary Judgment (“Response”) (Doc. 70). Doc. 230, Ex. 2 at 13.

Defendants posit that “charging almost 30 hours to respond to Defendants’ Motion for Partial

Summary Judgment is excessive and unreasonable.” Doc. 234 at 9.

       The Court disagrees. Plaintiff’s Response was 25 pages, but it contained over 80 pages

of exhibits, including affidavits from Plaintiff and Dr. William Foote (Plaintiff’s expert witness).

Doc. 70. These affidavits required Baker to spend time conferring with Plaintiff and Dr. Foote in

addition to researching and drafting the Response. See Doc. 240, Ex. 8 at 1–3. The Court finds

that the time Baker spent preparing Plaintiff’s Response is reasonable.

       The Court concludes that the hours Plaintiff requests with respect to Baker are

reasonable. Accordingly, the Court awards Plaintiff $114,965.44—the product of 353.4 hours at

an hourly rate of $300 and adjusted for the 8.4375% gross receipts tax.5

               iii.    Vanessa Jaramillo

       Defendants dispute Plaintiff’s requested rate of $135 per hour for Jaramillo’s services.

According to Defendants, a $135 rate does not reflect the prevailing market rate for a paralegal

in the relevant community. See Blum v. Stenson, 465 U.S. 886, 895 (1984). Defendants urge the
4
 The Court applies the updated gross receipts tax rate to any attorneys’ fees and costs it awards.
See O Centro Espirita Beneficente Uniao Do Vegetal in U.S. v. Duke, 343 F. Supp. 3d 1050,
1101 (D.N.M. 2018); Gross Receipts Tax Rates, New Mexico Taxation & Revenue Department,
http://www.tax.newmexico.gov/gross-receipts-tax-historic-rates.aspx (Albuquerque).
5
 Gross Receipts Tax Rates, New Mexico Taxation & Revenue Department,
http://www.tax.newmexico.gov/gross-receipts-tax-historic-rates.aspx (Santa Fe).

                                                 6
     Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 7 of 18



Court to adopt a rate of $55 per hour for paralegal services. See Gutwein v. Taos Cty. Det. Ctr.,

2016 WL 9774935, at *2 (D.N.M. Nov. 16, 2016) (finding a rate of $55 per hour reasonable for a

paralegal in New Mexico in 2016).

       The Court disagrees and finds Plaintiff’s requested rate of $135 per hour for Jaramillo’s

paralegal services reasonable. Plaintiff provided Coyte’s affidavit attesting to Jaramillo’s skill

and sixteen years of experience as a paralegal in New Mexico. Doc. 230, Ex. 1 at 6–7. Further,

Plaintiff’s requested rate is not at the high or low end of paralegal rates in Albuquerque that this

Court found reasonable in 2018. See O Centro Espirita Beneficente Uniao Do Vegetal in U.S. v.

Duke (“O Centro”), 343 F. Supp. 3d 1050, 1088 (D.N.M. 2018) (learning from plaintiff’s

counsel that the Modrall Sperling firm billed its paralegals at hourly rates between $160.00 and

$185.00 per hour, the Peifer, Hanson, and Mullins, P.A. firm billed its paralegals at hourly rates

between $115.00 and $135.00 per hour, and the Rodey Law Firm billed its paralegals at hourly

rates between $105.00 and $125.00 per hour). Finally, Plaintiff provided the 2015 National

Utilization and Compensation Survey Report of the National Association of Legal Assistants

(NALA), Table 3.4, at p. 3 (Doc. 240, Ex 6), which lists the average hourly rate charged in 2014

for paralegal/legal assistant work in the Southwest Region (New Mexico, Arizona, Oklahoma

and Texas, see, Ex. 6, at 9) as $127. See id. As rates increase over time, a paralegal rate of $135

per hour appears in line with the regional average. Accordingly, the Court finds the requested

paralegal rate of $135 per hour reasonable.

       Defendants also contest certain time entries they claim reflect clerical or secretarial work.

“Of course, purely clerical or secretarial tasks should not be billed at a paralegal rate, regardless

of who performs them.” Missouri v. Jenkins by Agyei, 491 U.S. 274, 288 (1989). “The relevant

inquiry for requested paralegal fees is ‘whether the work was sufficiently complex to justify the



                                                  7
     Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 8 of 18



efforts of a paralegal, as opposed to an employee at the next rung lower on the pay-scale

ladder.’” Gen. Protecht Grp., Inc. v. Leviton Mfg. Co., 122 F. Supp. 3d 1114, 1148 (D.N.M.

2015) (quoting Eli Lilly and Co. v. Zenith Goldline Pharmaceuticals, Inc., 264 F. Supp. 2d 753,

776 (S.D.Ind. 2003)) (emphasis in Gen. Protecht Grp.).

       In his Reply, Plaintiff withdraws time entries totaling 6.4 hours from his request,

acknowledging that time reflected purely clerical work. Doc. 240, Ex. 5, 1–3. The Court agrees

that the time entries identified in Plaintiff’s Reply are non-compensable clerical work. The

Court will reduce Jaramillo’s time by 6.4 hours.

       Defendants further contend that Jaramillo “block billed” her billing records. Doc. 234 at

6. The term “block billing” refers to “the time-keeping method by which each lawyer and legal

assistant enters the total daily time spent working on a case, rather than itemizing the time

expended on specific tasks.” Harolds Stores, Inc. v. Dillard Dep't Stores, Inc., 82 F.3d 1533,

1554 n.15 (10th Cir.), cert. denied, 519 U.S. 928 (1996).

       Jaramillo does not separate time spent on paralegal tasks that support the litigation and

purely secretarial tasks. The Court reviewed the remainder of the contested time entries and

finds that the entries contain both compensable paralegal work and non-compensable clerical

work.6 The Court notes that its review of the tasks show that the compensable tasks took more


6
 In O Centro, Judge Browning identified certain paralegal tasks that are compensable. He
explained:

       While not always the case, paralegals, more often than secretaries or legal
       secretaries, submit summons to the clerk and call the court for judge information,
       and there is no reason to assume that these are non-compensable administrative
       tasks. Even more so, editing the summons is a compensable and non-clerical task.
       ....
       The Court will award paralegal fees for attendance at court hearings, preparing
       documents for the hearing, and redacting documents. The Court concludes that
       these tasks are not clerical or administrative, but rather are fundamental to the role
       of a paralegal and are compensable. For example . . . redaction work is

                                                   8
     Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 9 of 18



time that the non-compensable tasks. For example, Jaramillo’s billing records frequently include

calendaring, a clerical task, with compensable tasks, such as reviewing orders. See Doc. 234 at 4.

Accordingly, the Court believes a 20% reduction in Jaramillo’s contested hours will fairly

compensate Plaintiff for Jaramillo’s compensable time. See, e.g., BP Pipelines (N. Am.) Inc. v.

C.D. Brown Const., Inc., 473 F. App’x 818, 835 (10th Cir. 2012) (concluding the district court

did not abuse its discretion by reducing BP’s recovery by 40% due to block billing); Payne v.

Tri-State Careflight, LLC, 278 F. Supp. 3d 1276, 1298 (D.N.M. 2017) (reducing the time

paralegals billed by approximately 15% because their “time entries do not allow the Court to

distinguish how much time was spent on non-compensable administrative tasks.”); U.S. ex rel.

Belt Con Const., Inc. v. Metric Const., Inc., 2007 WL 5685140, at *11 (D.N.M. Dec. 1, 2007)

(reducing an attorney’s time by 30% for block billing); Roy v. Lohr, 2014 WL 12564091, at *5

(D. Ariz. Aug. 8, 2014) (reducing, in the court’s discretion, plaintiffs’ attorney fee award by 30%

for reconstructed billing). Accordingly, Plaintiff is entitled to 35.84 of Jaramillo’s contested

hours, bringing her total hours for this litigation to 182.74. The Court awards Plaintiff

$26,612.56—the product of 182.74 hours at a rate of $135 per hour and adjusted for 7.8750%

gross receipts tax.7

       B. Fee Counsel

       Defendants do not object to the time expended by fee counsel in bringing this motion and

formulating the reply. Defendants also do not object to Davis or Tice’s requested rates. As


       nonclerical and is compensable, because it involves knowledge of the applicable
       rules and the facts of cases to adequately ensure the protection of confidential
       information.

O Centro, 343 F. Supp. 3d at 1088–89.
7
 Gross Receipts Tax Rates, New Mexico Taxation & Revenue Department,
http://www.tax.newmexico.gov/gross-receipts-tax-historic-rates.aspx (Albuquerque).

                                                 9
    Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 10 of 18



noted above, Plaintiff requests $425 per hour rate for Davis, and $135 per hour rate for Tice, a

paralegal.8 Because fee counsel’s rate and time are uncontested, the Court awards Plaintiff

$17,513.51 for Davis’s representation—the product of Davis’s hours and rate, adjusted for the

local gross receipts tax.9 The Court also awards Plaintiff $1,441.75—the product of Tice’s hours

and rate, adjusted for local gross receipts tax.

        As set forth above, Defendants shall pay Plaintiff a total of $304,573.44 in attorneys’

fees.

                                                   III.

        In addition to fees for representation, § 1988 authorizes those fees that are “incidental and

necessary expenses incurred in furnishing elective and competent representation.” Brown v.

Gray, 227 F.3d 1278, 1297 (10th Cir. 2000). “Items that are normally itemized and billed in

addition to the hourly rate should be included in fee allowances in civil rights cases if reasonable

in amount.” Ramos v. Lamm, 713 F.2d 546, 599 (10th Cir.1983). “In other words, reasonable

out-of-pocket expenses not normally absorbed as part of law firm overhead should be reimbursed

as attorneys’ fees under section 1988.” Brown, 227 F.3d at 1297.

        Accordingly, Plaintiff also asks the Court for litigation expenses under § 1988 totaling

$33,966.89. The expenses Plaintiff seeks overlap significantly with Plaintiff’s Motion for

Taxable Costs. See Doc. 225. Further, Plaintiff responds to arguments Defendants make in

response to his Motion for Taxable Costs in his briefing on litigation expenses. See Doc. 240 at

11–12. The Court, having spent considerable time sorting through Plaintiff’s overlapping

motions, will therefore discuss only the objections necessary for the resolution of the contested
8
 Defendants do not object to Tice’s rate. However, like Jaramillo, the Court finds the rate of
$135 per hour reasonable for a paralegal in New Mexico.
9
 Gross Receipts Tax Rates, New Mexico Taxation & Revenue Department,
http://www.tax.newmexico.gov/gross-receipts-tax-historic-rates.aspx (Albuquerque).

                                                   10
     Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 11 of 18



expenses.10

       Defendants first object to Plaintiff’s claim of $1,553.64 for “Freelance Attorney-Draft of

Complaint and research.” Defendants object claiming Plaintiff provided no information

regarding the attorney who prepared this document, the attorney’s experience, or the amount the

attorney is entitled to recover for drafting the complaint. Doc. 234 at 10. The Court agrees with

Defendants that Plaintiff provided insufficient support to claim this amount as a litigation

expense. While Plaintiff did provide the receipt for the contract attorney’s services, Plaintiff

provided no information regarding the time spent on each task or the attorney’s rate. Thus,

Plaintiff provided no way for the Court to determine whether the amount expended is reasonable.

Accordingly, the Court will subtract $1,553.64 from Plaintiff’s requested expenses.

       Next, Defendants argue that the Court may not award expert fees, because 28 U.S.C.

§ 1920 and Local Rule 54.2(c) do not permit the recovery of expert fees.11 Of course,

Defendants’ response ignores that Plaintiff is claiming fees pursuant to § 1988. Plaintiff argues

that expert witness fees and deposition costs are costs that are usually billed separately to a client

and not absorbed into overhead or hourly rates. Therefore, Defendants claim expert witness fees

are properly included under § 1988.

       Plaintiff’s position, however, overlooks the Supreme Court’s holding that “§ 1988 does

not authorize awards of expert witness fees because § 1988 supplies no ‘explicit statutory

authority’ to award expert witness fees.” Rimini St., Inc. v. Oracle USA, Inc., 139 S. Ct. 873,

878 (2019) (describing W. Va. Univ. Hosps., Inc. v. Casey, 499 U.S. 83, 87 (1991) (superseded
10
  The following discussion addresses only expenses in dispute. Nonetheless, the Court has
reviewed all undisputed expenses. The Court agrees they are compensable and will award them.
11
  Local Rule 54.2(c) provides: “An expert witness fee is not taxable under 28 U.S.C. § 1920
unless the Court, sua sponte or on motion by a party, appoints the expert and approves the fee
amount. An expert witness not appointed by the Court will be paid the same fee as a lay
witness.” D.N.M.LR-Civ. 54.2(c)(2).

                                                 11
    Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 12 of 18



by statute on other grounds)). Since Casey, Congress has amended § 1988 to permit courts to

award expert witness fees to prevailing parties in civil rights actions, but only for cases arising

under 42 U.S.C. §§ 1981 and 1981(a). See 42 U.S.C. § 1988(c) (“[i]n awarding an attorney’s fee

under subsection (b) in any action or proceeding to enforce a provision of section 1981 or 1981a

of this title, the court, in its discretion, may include expert fees as part of the attorney’s fee.”).

Because Plaintiff brought this action pursuant to § 1983, § 1988 does not provide for the

recovery of expert witness fees. Id.; Rios v. Stupka, 968 F.2d 21 (10th Cir. 1992) (unpublished)

(holding that because action was brought pursuant to § 1983, Plaintiff was not entitled to an

expert witness fee under § 1988); O Centro, 343 F. Supp. 3d at 1099 n.29 (“The Supreme

Court’s and the Tenth Circuit’s determinations that expert witness fees are not recoverable in [§

1983] civil rights cases binds the Court.”). Accordingly, the Court denies Plaintiff’s request for

expert fees in the amount of $17,226.39.

        Finally, Defendants object to $305.14 worth of office supplies Plaintiff seeks as litigation

expenses. Defendants claim the receipts provided by Plaintiff do not provide enough detail to

describe the specific items Plaintiff is seeking reimbursement. Doc. 234 at 11. The Court has

reviewed the purchases subject to Defendants’ objections and finds them to be reasonable and

necessary for litigation. The Court directed the parties during the pretrial conference to create

exhibit notebooks for every juror and the Court. Plaintiff represents to the Court that the parties

agreed that Plaintiff would supply the notebooks including both Plaintiff’s and Defendants’

exhibits. Coyte attests that Plaintiff provided receipts for these expenses. Coyte also attests that

his firm does not absorb these expenses but passes them onto clients. Doc. 240, Ex. 3 at 3.

Accordingly, the Court finds the $305.14 of office supplies is recoverable under § 1988.

        Because Plaintiff seeks recovery under § 1988 or alternatively as costs pursuant to § 1920



                                                   12
       Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 13 of 18



and Rule 54(d), Plaintiff responds to one of Defendants’ objections to his Motion for Taxable

Costs (Doc. 233) in his Reply to Defendants’ Response to Plaintiff’s Motion for Attorneys’ Fees

and Litigation Expenses (Doc. 240). Accordingly, the Court will address that objection here.

          Defendants object to the cost of “Copies for Posters for Trial ($62.54), Copies of Map for

Trial ($10.78) and Costs for Copies of Poster for Trial ($36.66).” Doc. 233 at 2. Plaintiff agrees

these are not properly recoverable as taxable costs because pursuant to Local Rule 54.2(f) costs

of photographs larger than 8”x10”; costs of models; or the cost of compiling summaries,

computations, or statistical comparisons are not taxable as costs. D.N.M.LR-Civ. 54.2(f).

Plaintiff, however, claims these costs are properly recoverable as litigation expenses, because

they were reasonable and necessary to Plaintiff’s prosecution of his case at trial and are not costs

or expenses normally absorbed as overhead in a lawyer’s practice but rather are passed on as

expenses to the client. Brown, 227 F.3d at 1297 (10th Cir. 2000) (“out-of-pocket expenses” can

be recovered pursuant to § 1988 if they are “items that are normally itemized and billed in

addition to the [attorney’s] hourly rate.”) (citation and internal quote marks omitted). In support,

Plaintiff submits Coyte’s affidavit affirming that the firm does not absorb these expenses as

overhead but instead bills the clients. Doc. 230, Ex. 1 at 8. The Court will allow Plaintiff to

recover these copy costs as § 1988 attorneys’ fees.

          In review, Plaintiff seeks total litigation expenses of $33,966.89. For the reasons set forth

above, the Court will reduce the award of litigation expenses sought by Plaintiff under § 1988 by

$18,780.03,12 bringing Plaintiff’s litigation expenses to $15,186.86. Plaintiff seeks further

recovery of expenses under § 1920. Many of these expenses are duplicative of the expenses

Plaintiff seeks under § 1988. To avoid double recovery of these remaining expenses, the Court



12
     This amount reflects the costs of the contract attorney and expert witness fees.

                                                   13
     Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 14 of 18



reduces the $15,186.86 sought by Plaintiff under § 1988 by $9,925.8013—the amount of

duplicative expenses Plaintiff seeks under both § 1988 and § 1920. Accordingly, the total

amount of expenses awarded to Plaintiff under § 1988 shall be $5,261.06

       The Court finds that Plaintiff is entitled to fees for representation ($304,573.44) and

litigation expenses ($5,261.06), for a total fee award of $309,834.50 under § 1988.

                                                IV.

       “For items not reimbursable as attorney’s fees under § 1988, the general costs statute, 28

U.S.C. § 1920, is controlling.” Ramos, 713 F.2d at 560. Section 1920 provides that a judge or

clerk of any court of the United States may tax certain fees as costs. 28 U.S.C. § 1920. It works

in tandem with Rule 54(d), which provides that “costs other than attorneys’ fees shall be allowed

as of course to the prevailing party unless the court otherwise directs.” Fed. R. Civ. P. 45(d).

Under this rule, costs include clerk and marshal fees, court reporters’ fees, printing and witness

fees, copying fees, and certain docket fees. 28 U.S.C. § 1920.

       Plaintiff seeks as costs $572.90 for fees and disbursement for printing and witnesses. In

support, Plaintiff provides an invoice from December 26, 2016 from David Thompson for

$247.90. Doc. 255, Ex. 3 at 7. The invoice includes a handwritten note which states, “both

invoices $572.90.” Id. Plaintiff, however, has failed to provide an invoice reflecting the

handwritten amount.14 The Court finds that only the amount reflected in the invoice submitted to

the Court is recoverable as a cost. Accordingly, the Court will reduce Plaintiff’s costs by


13
  Plaintiff requests $10,035.78 as § 1920 costs. The Court, however, awarded Plaintiff $109.98
sought initially as costs, as attorneys’ fees under § 1988. Accordingly, the Court subtracts that
amount from Plaintiff’s § 1920 request.
14
  Plaintiff provided Coyte’s affidavit attesting to the total amount paid to Thompson as $572.90.
Doc. 340, Ex. 3. Unlike other costs where the Court credited Coyte’s affidavit, this statement
does not clarify an actual receipt or billing record. Because the invoice shows an amount of
$247.90, that is the amount the Court awards.

                                                14
     Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 15 of 18



$325.00.

       Plaintiff also seeks costs for the depositions of John Lerma, Michael Petta, Ivan Bradley,

Edward Urtiaga, Dr. Jay Ciotti, Isaha Casias, Becky Chestnut, Mark Chestnut, Amber Maestas,

and Andrea Michele. Defendants object to these costs because Plaintiff used none of the

depositions during trial as evidence or for impeachment or for a summary judgment ruling of the

Court. Thus, Defendants argue that the costs associated with the depositions were “discovery

depositions” and not subject to costs under § 1920. Defendants further argue that the depositions

are not “reasonably necessary” to the litigation under Local Rule 54.2(b)(2).

       The costs statute, 28 U.S.C. § 1920, “allows a judge or clerk of any court of the United

States to tax costs for transcripts and copies ‘necessarily obtained for use in the case.’” In re

Williams Sec. Litig.-WCG Subclass, 558 F.3d 1144, 1147 (10th Cir. 2009) (quoting 28 U.S.C. §

1920(2) & (4)). The Tenth Circuit has interpreted this language to include “‘materials or

services . . . reasonably necessary for use in the case,’ even if they are ultimately not used to

dispose of the matter.” Id. at 1148 (quoting Callicrate v. Farmland Indus., Inc., 139 F.3d 1336,

1339 (10th Cir. 1998)). In such cases, “the district court ‘can find necessity and award the

recovery of costs.’” Id. (quoting Callicrate, 139 F.3d at 1339). Thus, the Court will not

“penalize a party who happens to prevail [at trial] by not awarding costs associated with that

portion of discovery which had no bearing on the [trial], but which appeared otherwise necessary

at the time it was taken for proper preparation of the case.” Callicrate, 139 F.3d at 1340.15

       Defendants rely on Furr v. AT & T Techs., Inc., 824 F.2d 1537 (10th Cir. 1987), for the


15
   In Callicrate, the Tenth Circuit analyzed “just costs” pursuant to 28 U.S.C. § 1919. The court,
however, relied heavily on costs allowed under 28 U.S.C. § 1920, stating that “the standards
applied under § 1920 are helpful” to its analysis. Callicrate, 139 F.3d at 1339. Courts in this
district rely on the principles from Callicrate in § 1920 cases. See, e.g., Silva v. Goodwill Indus.
of New Mexico, Inc., 1999 WL 35808985, at *1 (D.N.M. Aug. 9, 1999); Nelson v. Bd. of Educ. of
Albuquerque Pub. Sch., 2012 WL 13070067, at *1 (D.N.M. Dec. 11, 2012).

                                                  15
    Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 16 of 18



proposition that “[d]epositions taken solely for discovery are not taxable as costs, but if the

depositions were actually introduced in evidence or used at trial for impeachment purposes, then

it is proper to conclude that they were necessarily obtained for use in the case.” Id. at 1550

(internal quotation marks omitted). The Tenth Circuit, however, has since acknowledged that

depositions not introduced in trial or relied on for a dispositive motion, may be recovered as

costs. C.f. Callicrate, 139 F.3d at 1340. The Tenth Circuit explained:

       Necessarily obtained does not mean that the materials obtained added to the
       convenience of the parties or made the task of the trial judge easier, and the “most
       direct evidence of necessity is the actual use of materials obtained by counsel or
       by the court. However, if materials are reasonably necessary for use in the case
       although not used at trial, the court is nonetheless empowered to find necessity
       and award costs.

Id. (internal citations and quotation marks omitted).

       Further, Local Rule 54.2(b)(2) provides

       A deposition is reasonably necessary to the litigation when:
          A. a substantial portion of the deposition is admitted into evidence or used at
             trial for impeachment purposes;
          B. the deposition is used by the Court in ruling on a motion for summary
             judgment; or
          C. the Court so determines.

D.N.M.LR-Civ. 54.2(b)(2). Defendants are correct that none of the depositions fit within the

definition of “reasonably necessary” articulated in Local Rule 54.2(b)(2)(A), (B). Yet, “[Local

Rule] 54.2(b)(2)(C) gives the Court wide discretion to determine when a deposition is reasonably

necessary.” Billy v. Curry Cty. Bd. of Cty. Commissioners, 2015 WL 12990789, at *2 (D.N.M.

Sept. 11, 2015).

       Plaintiff, however, did not meet his burden of showing the depositions of John Lerma,

Michael Petta, Ivan Bradley, Edward Urtiaga, Dr. Jay Ciotti, Isaha Casias, Becky Chestnut, Mark

Chestnut, Amber Maestas, and Andrea Michele were reasonably necessary for use in the case.



                                                 16
     Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 17 of 18



Plaintiff submitted to the Court Baker’s sworn statement that the depositions were reasonably

necessary to prepare witnesses for trial and for counsel to prepare for trial. Doc. 241 at 3–4;

Doc. 240, Ex. 4. His conclusory statement is not enough. Indeed, without further explanation

the Court cannot evaluate whether these deposition costs were in fact reasonably necessary.

Because Plaintiff’s explanation does not convince the Court that these depositions were not taken

solely for discovery, see Furr, 824 F.2d at 1550, the Court will reduce Plaintiff’s requested costs

by $2,629.51—the costs Plaintiff claims for these depositions and the associated transcripts.16

       Finally, Defendants object to Francisco Herrera’s $710.00 witness fee for the round trip

from Albuquerque to Roswell under Local Rule 54.2(c)(1)(B). Plaintiff claims that $710.00

witness fee covers the necessary cost of a private transportation service that brought Herrera

from Albuquerque to Roswell for the trial.

       Local Rule 54.2(c)(1)(B) allows for a lay witness to be “paid the smaller of: (i) mileage

for the distance from the witness’s residence to court; or (ii) the per diem rate specified by 28

U.S.C. § 1821.” D.N.M.LR-Civ. 54.2(c)(1)(B). Plaintiff stated in his Motion for Taxable Costs

that Herrera was living at Joy Junction in Albuquerque, New Mexico. Doc. 225 at 7. The

distance between Joy Junction and the Roswell federal courthouse is approximately 210 miles.

Accordingly, the mileage allowable for Herrera is $243.60. Meanwhile, the per diem rate

specified by 28 U.S.C. § 1821 is $40 per day, including necessary time spent traveling to the

courthouse. 28 U.S.C. § 1821. Herrera testified and traveled roundtrip to Roswell on the same

day. See Doc. 249, Ex. 3 at 3. The Court finds that Herrera is entitled to the per diem rate,

bringing the statutory amount to which he is entitled to $40. Because the § 1821 amount is less

than the mileage, the Court will award $40 for Herrera’s travel pursuant to Local Rule


16
  Defendants request the Court reduce Plaintiff’s deposition related costs by $3,347.83. The
Court, however, reviewed the record and calculates the reduced costs at $2,629.51.

                                                 17
     Case 1:16-cv-00056-JMC-SCY Document 252 Filed 07/03/19 Page 18 of 18



54.2(c)(1)(B).17

       Accordingly, the Court finds that Plaintiff is entitled to $6,301.29 as costs.

                                                V.

       For the reasons stated, the Court GRANTS IN PART and DENIES IN PART Plaintiff’s

Motion for Attorneys’ Fees and Litigation Expenses (Doc. 230). Pursuant to 42 U.S.C. § 1988,

the Court awards Plaintiff $309,834.50. Further, the Court GRANTS IN PART and DENIES IN

PART Plaintiff’s Motion for Taxable Costs (Doc. 225). Accordingly, the Court awards Plaintiff

$6,301.29 under 28 U.S.C. § 1920.

       Defendants shall pay these amounts to Plaintiff.

                                                             Entered for the Court
                                                             this the 3rd day of July, 2019

                                                             /s/ Joel M. Carson III______
                                                             Joel M. Carson III
                                                             United States Circuit Judge
                                                             Sitting by Designation




17
  The Court notes Plaintiff could have transported Herrera to Roswell for less money than the
cost of the private transportation service. Even buying him a roundtrip airline ticket would have
been hundreds of dollars less.

                                                18
